Citation Nr: 0820523	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-25 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel 




INTRODUCTION

The veteran had active service from April 1968 to April 1970.  
The veteran died in December 1988.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran died in December 1988, and the death 
certificate lists the cause of death as fungal pneumonia, 
treatment for advanced leukemia.

2.  At the time of his death the veteran was service-
connected for a left knee disorder.

3.  There is no competent evidence showing that any service-
connected disability or incident of service was the primary 
or contributory cause of the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's assertion that her 
husband's death was related to his active military service.  
Specifically, she contends that the veteran's leukemia was 
caused by his exposure to herbicides while in Vietnam.  

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2007).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran died in December 1988.  The death 
certificate listed the cause of death as fungal pneumonia, 
treatment for advanced leukemia.  An April 2006 statement 
signed by the veteran's private physician prior to his death 
shows that the veteran was specifically diagnosed with 
chronic granulocytic leukemia (CGL), also known as chronic 
myelogenous leukemia (CML).  At the time of his death, the 
veteran was service-connected for a left knee disorder.  The 
appellant argues that the veteran's exposure to Agent Orange 
during service contributed to his death.  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f) (West 2002).  Furthermore, 
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2007).

Even though the veteran served in the Republic of Vietnam 
during the Vietnam era and is therefore presumed to have been 
exposed to Agent Orange during service, the Board observes 
that leukemia is not listed among the disorders for which a 
presumption based on herbicide exposure is warranted under § 
3.309(e).   In fact, the Secretary clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for various diseases including leukemia 
(other than CLL).  See Notice, 68 Fed. Reg. 27,630-41 (May 
20, 2003).  Because chronic granulocytic leukemia (CGL), also 
known as chronic myelogenous leukemia (CML), is not included 
in § 3.309(e) and is also a leukemia (other than CLL) the 
veteran is not entitled to the presumption.

The appellant argues that the veteran had no history of 
leukemia in his family and believes that it was caused by his 
exposure to Agent Orange.  However, neither the appellant nor 
her representative have submitted a medical opinion linking 
the veteran's CGL or CML to his exposure to herbicides in 
service.  The private medical records dated from March 1985 
to May 1988 showing treatment for CGL/CML do not show a 
connection shown between the veteran's disease and his 
exposure to herbicides in service.  Nor has the appellant 
submitted scientific studies showing a link between CGL/CML 
and exposure to herbicides.  Thus, the Board finds that the 
claim for service connection for the cause of the veteran's 
death, as evaluated under the regulations governing 
presumptive service connection based on exposure to Agent 
Orange, must be denied.

The Board also finds that the preponderance of the evidence 
is against service connection for the cause of the veteran's 
death on a direct basis.  38 U.S.C.A. § 5107(b).  The 
veteran's service medical records are silent as to any 
complaint or diagnosis of CGL/CML, or even associated 
symptomatology. He was not diagnosed with this disorder until 
March 1985, 18 years after his separation from service, and 
there is no competent evidence of record, medical or 
otherwise, which links the veteran's CGL/CML to any event 
relating to his service, including the herbicide exposure 
while in service.  The appellant, as a lay person without 
medical training or expertise, is not qualified to offer 
opinions regarding diagnosis or etiology of medical 
conditions; as such, her opinion cannot constitute competent 
medical evidence.  See Grottveit, 5 Vet. App. at 93;  
Espiritu, 2 Vet. App. at 494-5. 

The Board sympathizes with the appellant and her family for 
the death of the veteran.  However, the Board is bound by the 
applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).  The appeal is denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.  The letter informed the 
appellant of her and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information, which would include that in her 
possession, to the RO.  This letter also informed the 
appellant that in order to establish entitlement to DIC 
benefits the evidence need show that the veteran died from a 
service-related disease or injury.  She was told that to 
establish service connection for the cause of death the 
evidence must show that the condition causing the veteran's 
death had its onset during service or was permanently 
aggravated by service.  She was further notified that because 
she was asserting that the veteran's death was due to 
exposure to Agent Orange and the diagnosed disease was not a 
presumptive condition, she must submit scientific and medical 
evidence that the condition is associated with herbicide 
exposure.  

This notice conveyed in layperson's terms the requirements 
for establishing service connection for a disease that caused 
the veteran's death.  This notice also clearly informed the 
appellant of evidence needed to establish that the veteran's 
death was caused by a service-connected disability.  The 
letter did not list the condition for which the veteran was 
service connected at the time of his death (impairment of the 
left knee).  In that sense the notice did not strictly comply 
with the requirements as set out in Hupp.  However, because 
the appellant is not asserting that the service-connected 
knee disability is related to the veteran's death, rather her 
theory is based on exposure to herbicides, that defect did 
not result in prejudice to the appellant; corrective action 
is not required. 

The notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim; however, such error was harmless given 
that service connection is being denied, and hence no 
effective date will be assigned.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Furthermore, the appellant was sent 
such notice by letter dated in September 2006.  

VA has obtained all available service medical records, 
assisted the appellant in obtaining evidence, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the claims 
file; and the appellant has not contended otherwise.  

The Board has not obtained a medical opinion with respect to 
this claim because the veteran's leukemia is not a recognized 
presumptive condition of exposure to herbicides and there is 
no evidence which indicates that the leukemia which caused 
the veteran's death may be associated with his service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


